U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0101 FORM 144 Expires: March 31, 2011 Estimated average burden hours per response 2.00 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE SEC USE ONLY DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. CUSIP NUMBER 1(a) NAME OF ISSUER (b) IRS IDENT. NO. (c) S.E.C. FILE NO. WORK LOCATION Green Endeavors, Inc. 27-3270121 000-54018 1(d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. 59 West 100 South, AREA CODE AND NUMBER Second Floor Salt Lake City UT 575-8073 2(a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS CITY STATE ZIP CODE SURBER RICHARD D Pres & CEO 59 W 100 S Salt Lake City UT 2nd Flr INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3(a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (M0. DAY YR.) Name of Each Securities Exchange (See instr. 3(g)) Common Stock AB Watley 50 Broad Street, #1728, 11
